                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        RAQUEL CHAVEZ; LUPITA CHAVEZ;                  Case No. 18-CV-02252-LHK
Northern District of California
 United States District Court




                                            RITO CHAVEZ; ESEQUIEL LOMBERA,
                                  13                                                       ORDER GRANTING IN PART AND
                                                         Plaintiffs,
                                                                                           DENYING IN PART DEFENDANT’S
                                  14                                                       MOTION TO DISMISS
                                                  v.
                                  15                                                       Re: Dkt. No. 73
                                            ROAHN WYNAR and DOES 1–100,
                                  16
                                                         Defendants.
                                  17

                                  18            Before the Court is Defendant Roahn Wynar’s (“Wynar”) motion to dismiss Plaintiffs’
                                  19   second amended complaint. ECF No. 73. Having considered the submissions of the parties, the
                                  20   relevant law, and the record in this case, the Court GRANTS in part and DENIES in part Wynar’s
                                  21   motion to dismiss. Id.
                                  22   I.       BACKGROUND
                                  23         A. Factual Background
                                  24            1. Life Savers Concepts Association, Inc., Background

                                  25            In July 2012, Reverend Nigel Johnson founded an organization called Life Savers

                                  26   Concepts Association, Inc. (“Life Savers”). ECF No. 70 (“SAC”) ¶ 1. The purpose of Life Savers

                                  27   was to assist low-income homeowners throughout Northern California combat foreclosures during

                                  28                                                   1
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   the financial crisis. Id. Life Savers’ business model was to enter into membership agreements

                                   2   with homeowners, whereby members transferred claims related to the members’ home loans to

                                   3   Life Savers. Id. ¶ 3. Life Savers then brought suit against the lenders who threatened to foreclose

                                   4   the members’ properties. Id. ¶ 6. Most members also transferred five percent ownership interest

                                   5   in their homes to Life Savers. Id. ¶ 3. Between March 2013 and December 2015, Life Savers

                                   6   assigned all of its acquired rights to Larry Brown (“Brown”). Id. ¶¶ 4, 5. “Based on these

                                   7   assignments, Brown claims to hold a 5 percent ownership interest in each of the properties that

                                   8   secured the home loans of the members.” Id. ¶ 5. The Office of the Monterey County District

                                   9   Attorney and the FBI have investigated Life Savers for fraud since at least 2014. Id. ¶¶ 7, 9.

                                  10   Plaintiffs in the instant case—Lupita Chavez (“Lupita”), Rito Chavez (“Rito”), Raquel Chavez

                                  11   (“Raquel”), and Esequiel Lombera (“Esequiel”)1—are alleged to be employees of Life Savers. Id.

                                  12   ¶¶ 24, 41–42.
Northern District of California
 United States District Court




                                  13          2. The FBI’s Execution of a Search Warrant
                                  14          On the morning of July 11, 2017, at around 9:20 a.m., Wynar and several other FBI agents

                                  15   executed a search warrant on Life Savers’ Sunnyvale, California offices. Id. ¶¶ 23, 25. Wynar

                                  16   knocked on the door to the Life Savers offices. Id. ¶ 24. Three of the Plaintiffs, Lupita, Rito, and

                                  17   Raquel, “who all reside in the adjoining living quarters[,] were dressing or still in bed.” Id.

                                  18   Eventually, Raquel answered the door. Id. Wynar and the FBI team entered the Life Savers

                                  19   offices and attempted to open various office doors, but the office doors were locked. Id. ¶ 25.

                                  20   Wynar asked why the office doors were locked and who else was present in the offices. Id.

                                  21   Raquel replied that the office doors were locked because Life Savers did not open until 11:00 a.m.,

                                  22   and Raquel indicated that the three other Plaintiffs were also present in the offices. Id. Wynar

                                  23   asked Raquel why Raquel had been sleeping in the Life Savers offices, and Raquel explained that

                                  24   each of the Plaintiffs had resided in the offices for approximately three years. Id. ¶ 26. Wynar was

                                  25

                                  26   1
                                        The Court refers to the Plaintiffs by their first names because three of the Plaintiffs share a last
                                  27   name, and because Plaintiffs refer to themselves using their own first names throughout the SAC.
                                       See, e.g., SAC ¶ 24.
                                  28                                                       2
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   initially surprised and alarmed when Raquel explained to Wynar that Plaintiffs lived in the offices.

                                   2   Id. Raquel also informed Wynar that one of the other Plaintiffs, Esequiel, “had special needs and

                                   3   was mentally deficient,” and that Esequiel “was taking medication and under the care of a doctor.”

                                   4   Id. ¶¶ 29, 30.

                                   5           At some point during the conversation between Raquel and Wynar, 30 FBI agents entered

                                   6   the Life Savers offices with guns drawn. Id. ¶ 27. Wynar produced “a folded piece of paper from

                                   7   his pocket” and informed Raquel that the FBI was there “to execute a search warrant for

                                   8   documents and computers related to Life Savers.” Id. Wynar told Raquel that Wynar would

                                   9   provide a copy of the search warrant to Raquel later. Id.

                                  10           Eventually, Raquel called out for the other three Plaintiffs to emerge from their rooms. Id.

                                  11   ¶ 32. Lupita emerged from her room “not completely dressed and barefoot.” Id. Lupita requested

                                  12   permission to return to her room to retrieve her blouse and shoes, and Lupita was initially
Northern District of California
 United States District Court




                                  13   instructed to wait. Id. “After some time,” Lupita was permitted to return to her room and fully

                                  14   clothe herself in the presence of male FBI agent, who accompanied Lupita to the room. Id. ¶ 33.

                                  15           Wynar and the FBI agents trained weapons on Plaintiffs. Id. ¶ 35. Wynar requested keys

                                  16   to the Life Savers offices from Raquel, and Raquel delivered Wynar a set of keys. Id. ¶ 34.

                                  17   Wynar then requested handcuffs from another agent, who allegedly told Wynar that handcuffs

                                  18   were not necessary but nonetheless complied with Wynar’s request. Id. Wynar handcuffed Rito

                                  19   and Esequiel. Id. ¶¶ 36, 37. Rito alleges that Wynar grabbed him “with excessive force, twisting

                                  20   his hands and handcuffing him with his hands behind his back and ordered him to face the wall.”

                                  21   Id. ¶ 37. Similarly, Esequiel alleges that Wynar grabbed him “with great force, pushed him

                                  22   against the wall with force, twisted his arm, searched and handcuffed him with his hands behind

                                  23   his back and ordered him to face the wall.” Id. ¶ 36.

                                  24           After Rito and Esequiel were handcuffed, approximately 20 more FBI agents entered the

                                  25   Life Savers offices. Id. Wynar pointed a gun at Rito and Esequiel after Rito and Esequiel were

                                  26   already handcuffed. Id. ¶ 92. This conduct caused Rito and Esequiel to feel “that they were going

                                  27   to be shot at any moment.” Id. ¶ 40. The agents then began to perform a search of the Life Savers

                                  28                                                    3
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   offices. Id. ¶ 36. Rito and Esequiel allege that their handcuffs “were tight.” Id. ¶ 38. Rito and

                                   2   Esequiel also allege that they “were cramping, thirsty, and needed to use the bathroom.” Id. ¶ 39.

                                   3           The FBI prevented any of the Plaintiffs from leaving, kept Rito and Esequiel handcuffed

                                   4   and facing the wall, and prevented the Plaintiffs from using their cell phones or office phones. Id.

                                   5   ¶ 42. At some point, Raquel asked whether she could use the bathroom, and Wynar instructed her

                                   6   to wait. Id. ¶ 46. Raquel repeated the request approximately fifteen minutes later, and a third time

                                   7   approximately an hour later. Id. Wynar permitted Raquel to use the bathroom upon the third

                                   8   request. Id. By that time, Rito and Esequiel had been handcuffed for over 30 minutes. Id.

                                   9           Plaintiffs allege that the search concluded at around 10:00 a.m., approximately 20 minutes

                                  10   after the search began. Id. ¶¶ 43, 97. Rito and Esequiel remained handcuffed for some

                                  11   unspecified period after the search concluded, id. ¶ 47, but the two Plaintiffs’ handcuffs were

                                  12   eventually removed, id. ¶ 48. Wynar then ordered the Plaintiffs to join Wynar and an IRS agent
Northern District of California
 United States District Court




                                  13   named “Arlette” at the front desk of the Life Savers offices. Id. Wynar instructed another FBI

                                  14   agent to take identification from Rito, Lupita, and Esequiel. Id. Wynar also informed Lupita that

                                  15   she still could not use her cell phone. Id. ¶ 49.

                                  16           Rito and Esequiel were then questioned by Wynar and others. Id. ¶¶ 50–54, 93.

                                  17   Eventually, Lupita, Rito, and Esequiel “were instructed to leave.” Id. ¶ 54. Rito was permitted to

                                  18   take Raquel’s cell phone. Id. ¶ 63. However, Raquel herself “was prevented from leaving and

                                  19   told to sit down.” Id. ¶ 54. Rito lingered nearby and eventually checked on the status of Raquel,

                                  20   at which point Wynar informed Rito that “there was nothing to be worried about.” Id. ¶ 55. As

                                  21   Rito departed from the Life Savers offices, Rito learned that five Life Savers members “who were

                                  22   coming to the office” had been questioned by FBI agents and told that Life Savers was a scam. Id.

                                  23   ¶ 57.

                                  24           Raquel was questioned by Wynar and Arlette concerning potential fraud involving Life

                                  25   Savers. Id. ¶¶ 58–61. Four other FBI agents accompanied Raquel, Wynar, and Arlette in the

                                  26   room, and these agents held weapons. Id. ¶ 65. As the questioning of Raquel concluded, Rito

                                  27   received a phone call from Brown on Raquel’s cell phone. Id. ¶ 63. Rito entered the room in

                                  28                                                       4
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   which Raquel was located and attempted to provide Raquel with the cell phone. Id. Wynar

                                   2   became irate when Wynar learned that Brown had contacted Rito. Id. Wynar explained that the

                                   3   FBI “was doing this simultaneously at other places,” and Rito had not wanted Brown to learn of

                                   4   the FBI’s investigation. Id.

                                   5          Before Wynar and other FBI agents departed, Wynar returned Raquel’s keys to Raquel.

                                   6   Id. ¶ 66. Wynar also provided Raquel with copies of the search warrant and a “Receipt for

                                   7   Property,” which listed the items that the agents had removed from the premises. Id. As a result

                                   8   of the search, Rito became depressed and “sought psychological treatment.” Id. ¶¶ 68–69.

                                   9   Additionally, Esequiel “was hospitalized for several weeks” and suffered from PTSD following

                                  10   the search. Id. ¶¶ 70–72.

                                  11      B. Procedural History
                                  12          On April 15, 2018, Plaintiffs filed an initial complaint. ECF No. 1. In addition to Wynar,
Northern District of California
 United States District Court




                                  13   Plaintiffs’ complaint stated causes of action against Alicia Cox (an investigator for the Office of

                                  14   the Monterey County District Attorney) and the FBI. Id. Further, the complaint included Life

                                  15   Savers itself as a Plaintiff. Id. On August 27, 2018, the FBI filed a motion to dismiss the

                                  16   complaint. ECF No. 24. On October 12, 2018, Wynar also filed a motion to dismiss the

                                  17   complaint. ECF No. 36. The Court held a case management conference on October 17, 2018, and

                                  18   at the conference, Plaintiffs moved to dismiss Alicia Cox without prejudice. ECF No. 40. The

                                  19   Court granted Plaintiff’s motion to dismiss Alicia Cox. ECF No. 41.

                                  20          On October 17, 2018, the Court ordered Plaintiffs to either oppose the motions to dismiss

                                  21   filed by Wynar and the FBI or amend Plaintiffs’ complaint by November 13, 2018. Id. On

                                  22   November 16, 2018, Wynar and the FBI filed a joint reply brief that noted that Plaintiffs had failed

                                  23   to either oppose the motions to dismiss or amend the complaint by the Court’s November 13, 2018

                                  24   deadline. ECF No. 42. Later in the same day, November 16, 2018, the parties filed a stipulation

                                  25   to extend the deadline for Plaintiffs to file an amended complaint to November 16, 2018. ECF

                                  26   No. 43. The Court granted the stipulation. ECF No. 45.

                                  27          Thus, on November 16, 2018, Plaintiffs filed a first amended complaint (“FAC”). ECF

                                  28                                                     5
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   No. 44 (“FAC”). In the FAC, Plaintiffs no longer named the FBI as a defendant, which left

                                   2   Wynar and the unidentified Doe individuals as the only defendants. FAC ¶¶ 11–16.

                                   3            On December 6, 2018, Wynar filed a motion to dismiss the FAC. ECF No. 47. On

                                   4   January 7, 2019, Plaintiffs filed an opposition. ECF No. 53. On February 12, 2019, Wynar filed a

                                   5   reply. ECF No. 59.

                                   6            On May 16, 2019, the Court granted in part and denied in part the motion to dismiss the

                                   7   FAC. ECF No. 67. In the previous order, the Court dismissed all of Life Savers’ claims with

                                   8   prejudice. Id. at 7–8, 12. The Court also dismissed with prejudice Plaintiffs’ official capacity

                                   9   claims and Plaintiffs’ Fourteenth Amendment claims. Id. at 7–8. The Court then analyzed

                                  10   Plaintiffs’ Bivens claims for violations of the Fourth and Fifth Amendments. The Court dismissed

                                  11   without prejudice Plaintiffs’ First Amendment and Fifth Amendment Bivens claims. Id. at 14–15.

                                  12   The Court also dismissed without prejudice the Fourth Amendment Bivens claims of Rito, Lupita,
Northern District of California
 United States District Court




                                  13   and Esequiel. Id. at 17. By contrast, the Court denied without prejudice the motion to dismiss

                                  14   Raquel’s Fourth Amendment Bivens claim. Id.

                                  15            In the wake of the Court’s order, on June 17, 2019, Plaintiffs filed a second amended

                                  16   complaint (“SAC”). SAC. In the SAC, Plaintiffs allege Fourth Amendment and Fifth

                                  17   Amendment Bivens claims against Wynar. Id. ¶¶ 85–149. On July 15, 2019, Wynar filed the

                                  18   instant motion to dismiss the SAC. ECF No. 73 (“Mot.”). On August 15, 2019, Plaintiffs opposed

                                  19   the motion, ECF No. 76 (“Opp.”), and on August 29, 2019, Wynar replied, ECF No. 79 (“Reply”).

                                  20            The Court notes that, pursuant to the parties’ stipulation to extend the briefing deadlines,

                                  21   Plaintiffs’ opposition was due on August 14, 2019. ECF No. 75. However, Plaintiffs’ opposition

                                  22   was not filed until August 15, 2019. ECF Nos. 76, 76-1. The opposition was therefore untimely.

                                  23   Nonetheless, the Court considers Plaintiffs’ opposition for the purpose of resolving the instant

                                  24   motion to dismiss.

                                  25   II.      LEGAL STANDARD
                                  26         A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  27            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  28                                                      6
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                   2   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                   3   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                   4   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

                                   6   that allows the court to draw the reasonable inference that the defendant is liable for the

                                   7   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is

                                   8   not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

                                   9   has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule

                                  10   12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]

                                  11   the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  12   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
Northern District of California
 United States District Court




                                  13          The Court, however, need not accept as true allegations contradicted by judicially

                                  14   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  15   beyond the plaintiff's complaint to matters of public record” without converting the Rule 12(b)(6)

                                  16   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  17   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  18   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  19   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                  20   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  21   (9th Cir. 2004).

                                  22      B. Leave to Amend
                                  23          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  24   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  25   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  26   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  27   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  28                                                      7
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                   2   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                   3   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                   4   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                   5   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                   6   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                   7   (9th Cir. 2008).

                                   8   III.      DISCUSSION
                                   9             In the motion to dismiss the SAC, Wynar moves to dismiss (1) the Fourth Amendment

                                  10   Bivens claims of Lupita, Rito, and Esequiel; and (2) all of Plaintiffs’ Fifth Amendment Bivens

                                  11   claims. The Court first considers the Fourth Amendment Bivens claims of Lupita, Rito, and

                                  12   Esequiel. The Court then turns to Plaintiffs’ Fifth Amendment Bivens claims.
Northern District of California
 United States District Court




                                  13          A. The Fourth Amendment Bivens Claims of Rito, Esequiel, and Lupita
                                  14             Wynar argues that the Fourth Amendment Bivens claims of Rito, Esequiel, and Lupita are

                                  15   each barred by qualified immunity.2 When a defendant asserts qualified immunity in a motion to

                                  16   dismiss under Rule 12(b)(6), “dismissal is not appropriate unless we can determine, based on the

                                  17   complaint itself, that qualified immunity applies.” Groten v. California, 251 F.3d 844, 851 (9th

                                  18   Cir. 2001). “Determining whether officials are owed qualified immunity involves two inquiries:

                                  19   (1) whether, taken in the light most favorable to the party asserting the injury, the facts alleged

                                  20   show the officer’s conduct violated a constitutional right; and (2) if so, whether the right was

                                  21   clearly established in light of the specific context of the case.”3 Krainski v. Nevada ex rel. Bd. of

                                  22

                                  23
                                       2
                                         Wynar also briefly suggests, in a footnote, that “[i]t would be in the Court’s discretion to
                                       reconsider its prior ruling with respect to Raquel if it finds that Wynar is entitled to qualified
                                  24   immunity for the other plaintiffs’ claims.” Mot. at 16 n.5. The Court declines to sua sponte
                                       reconsider the prior ruling with respect to Raquel. ECF No. 67 at 17.
                                  25   3
                                         Plaintiffs argue that “Wynar implicitly concedes that Plaintiffs Lupita Chavez, Rito Chavez, and
                                  26   Esequiel Lombera have pled the elements and facts to support a Fourth Amendment Bivens claim
                                       by seeking to have their claims dismissed under the doctrine of qualified immunity.” Opp. at 3.
                                  27   As the qualified immunity standard alone demonstrates, this argument is incorrect. Indeed, the
                                       first step of the qualified immunity analysis explicitly asks whether “the facts alleged show the
                                  28                                                      8
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010) (citation and internal

                                   2   quotation marks omitted). The Court may exercise its discretion to determine “which of the two

                                   3   prongs of the qualified immunity analysis should be addressed first in light of the circumstances in

                                   4   the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 242 (2009).

                                   5          The Ninth Circuit has held that if the SAC “‘contains even one allegation of a harmful act

                                   6   that would constitute a violation of a clearly established constitutional right,’ then plaintiffs are

                                   7   ‘entitled to go forward’ with their claims.” Keates v. Koile, 883 F.3d 1228, 1235 (9th Cir. 2018)

                                   8   (quoting Pelletier v. Fed. Home Loan Bank of San Francisco, 968 F.2d 865, 872 (9th Cir. 1992)).

                                   9          Bearing this standard in mind, the Court analyzes the Fourth Amendment Bivens claims of

                                  10   Rito, Esequiel, and Lupita. Because the Fourth Amendment Bivens claims of Rito and Esequiel

                                  11   are materially similar, and because the parties brief them together, e.g., Mot. at 21, the Court

                                  12   considers the Fourth Amendment Bivens claims of Rito and Esequiel together first, and then the
Northern District of California
 United States District Court




                                  13   Court considers Lupita’s claim.

                                  14          1. The Fourth Amendment Bivens Claims of Rito and Esequiel
                                  15          The Fourth Amendment claims of Rito and Esequiel are based on several different

                                  16   theories. First, the SAC alleges that Wynar “handcuffed Plaintiffs Rito and Esequiel, [sic] in a

                                  17   manner which was excessive for securing the scene of investigation.” SAC ¶ 91. Second, the

                                  18   SAC alleges that Wynar “continued to keep [a] gun[] pointed at Plaintiffs Rito and Esequiel even

                                  19   after they were handcuffed.” Id. ¶ 92. Third, the SAC alleges that Wynar unreasonably detained

                                  20   and questioned Rito and Esequiel before Wynar permitted them to leave, notwithstanding the fact

                                  21   that the search of the Life Savers offices had concluded. Id. ¶¶ 50–53, 93.

                                  22          In Michigan v. Summers, 452 U.S. 692 (1981), the United States Supreme Court held that a

                                  23   warrant to search a location “implicitly carries with it the limited authority to detain the occupants

                                  24   of the premises while a proper search is conducted.” Id. at 705. “An officer’s authority to detain

                                  25   incident to a search is categorical; it does not depend on the ‘quantum of proof justifying detention

                                  26
                                  27
                                       officer’s conduct violated a constitutional right.” Krainski, 616 F.3d at 970.
                                  28                                                      9
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   or the extent of the intrusion to be imposed by the seizure.’” Muehler v. Mena, 544 U.S. 93, 98

                                   2   (2005). Thus, in a Summers-type detention, an officer need not “have particular suspicion that an

                                   3   individual is involved in criminal activity or poses a specific danger.” Bailey v. United States, 568

                                   4   U.S. 186, 193 (2013). However, an officer still must “conduct[] the detention in a reasonable

                                   5   manner” in order for the detention to pass constitutional muster. Dawson v. Seattle, 435 F.3d

                                   6   1054, 1066 (9th Cir. 2006).

                                   7          In the instant case, the FBI searched the Life Savers offices pursuant to a search warrant,

                                   8   and Rito and Esequiel were detained in connection with this search. SAC ¶¶ 31–33, 43–45.

                                   9   Wynar therefore possessed “categorical” authority to detain Rito and Esequiel incident to the

                                  10   search. Muehler, 544 U.S. at 98. Further, “[i]nherent in Summers’ authorization to detain an

                                  11   occupant of the place to be searched is the authority to use reasonable force to effectuate the

                                  12   detention.” Id. at 99. Accordingly, the question before the Court is whether the SAC’s allegations
Northern District of California
 United States District Court




                                  13   concerning Rito and Esequiel are clearly unreasonable in the context of a Summers-type detention.

                                  14   The Court considers each type of allegation in turn.

                                  15                  a. Excessive Force Based on Allegations Related to the Use of Handcuffs
                                  16          Rito and Esequiel allege that Wynar violated the Fourth Amendment because Wynar used

                                  17   handcuffs to restrain Rito and Esequiel. SAC ¶ 91. Wynar responds that these allegations fail to

                                  18   establish a violation of clearly established law related to Summers-type detentions. Mot. at 17.

                                  19   The Court agrees with Wynar. The SAC’s allegations that Wynar handcuffed Rito and Esequiel

                                  20   does not constitute a violation of a clearly established right.

                                  21          In Muehler, in the course of a Summers-type detention, the police roused a detainee from

                                  22   bed and, at gunpoint, placed the detainee in handcuffs for two to three hours. Id. at 96. The

                                  23   United States Supreme Court held that this treatment represented only a “marginal intrusion,”

                                  24   which was outweighed by the government’s countervailing interest in safety needed to execute the

                                  25   warrant. Id. at 99. Further, the United States Supreme Court noted that “the need to detain

                                  26   multiple occupants made the use of handcuffs all the more reasonable.” Id. at 100. Accordingly,

                                  27   the United States Supreme Court upheld the detention as “plainly permissible” under the Fourth

                                  28                                                      10
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   Amendment. Id. at 98.

                                   2          Plaintiffs attempt to distinguish Muehler because Muehler involved the execution of a

                                   3   search warrant for weapons, while the instant case “involved purported fraud, not a violent crime.”

                                   4   Opp. at 7. However, other unique facts raise safety concerns in the instant case. For example, the

                                   5   SAC makes clear that Wynar and the FBI agents did not expect to find any residents of the Life

                                   6   Savers offices. SAC ¶ 26. Thus, Wynar was initially surprised and alarmed when Raquel

                                   7   explained to Wynar that all four of Plaintiffs lived in the offices. Id. Indeed, Wynar had

                                   8   apparently been entirely unaware of the existence of “residential quarters” in the Life Savers

                                   9   offices, and Wynar was similarly unaware that any individuals, much less four, resided in the Life

                                  10   Savers offices at the time of the search. Id. ¶¶ 26, 28. As in Muehler, Wynar was therefore

                                  11   ultimately forced to “detain multiple occupants,” which raised additional danger for the officers.

                                  12   Muehler, 544 U.S. at 100. The SAC alleges that Wynar kept Rito and Esequiel in handcuffs for
Northern District of California
 United States District Court




                                  13   “over 30 minutes,” SAC ¶ 46, which implies that the duration of the handcuffing in the instant

                                  14   case was far shorter than the two- to three-hour period that the United States Supreme Court

                                  15   approved in Muehler, 544 U.S. at 96. In light of Muehler, the Court cannot say that the mere

                                  16   decision to temporarily handcuff Rito and Esequiel violated clearly established law.

                                  17          Plaintiffs claim that Wynar ultimately used “excessive force” to apply the handcuffs to

                                  18   Rito and Esequiel. SAC ¶ 37. This allegation is simply a legal conclusion cast as a factual

                                  19   allegation, which the Court need not accept as true on a motion to dismiss. Fayer, 649 F.3d at

                                  20   1064. Plaintiffs also cursorily allege that the handcuffs on Rito and Esequiel “were tight.” SAC ¶

                                  21   38. However, Plaintiffs do not allege that the handcuffs were improperly applied, that the

                                  22   handcuffs were overly tight, or that the handcuffing physically injured Rito and Esequiel. Nor do

                                  23   Plaintiffs allege that Rito and Esequiel ever complained to Wynar about the handcuffs in any way.

                                  24   Courts faced with analogous situations have held that plaintiffs failed to allege a Fourth

                                  25   Amendment violation, much less a clearly established one. See, e.g., Injeyan v. City of Laguna

                                  26   Beach, 2013 WL 12212325, at *7 (C.D. Cal. Aug. 30, 2013) (finding no allegation of Fourth

                                  27   Amendment violation where there was no allegation that handcuffs were too tight or that plaintiff

                                  28                                                    11
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   ever complained of pain caused by handcuffs).

                                   2          Plaintiffs also claim that Rito and Esequiel were “cramping, thirsty, and needed to use the

                                   3   bathroom” during the “over 30 minute[]” period in which the two Plaintiffs were handcuffed.

                                   4   SAC ¶ 39. However, neither Rito nor Esequiel suggest that they informed Wynar of these facts, or

                                   5   that Wynar ever affirmatively denied the two Plaintiffs water or the use of the bathroom.4 Rito

                                   6   and Esequiel themselves appear to have been handcuffed for less than an hour, id. ¶ 46, and the

                                   7   SAC alleges that Rito was in fact “allowed to use the bathroom” at some point after the handcuffs

                                   8   were removed, id. ¶ 54. Moreover, the SAC states that even when Rito and Esequiel were

                                   9   handcuffed, Wynar permitted another Plaintiff, Raquel, to use the bathroom. Id. ¶ 46. Courts

                                  10   analyzing similar allegations have determined that temporary denials of the ability to use a

                                  11   bathroom of similar durations are insufficient to state a Fourth Amendment violation, much less a

                                  12   clearly established one. See Hunter v. Namanny, 219 F.3d 825, 831 (8th Cir. 2000) (“We find no
Northern District of California
 United States District Court




                                  13   authority for the existence of a right on the part of one who is lawfully detained pursuant to the

                                  14   execution of a search warrant to use a toilet upon demand.” (internal citation omitted)); Pac.

                                  15   Marine Ctr., Inc. v. Silva, 809 F. Supp. 2d 1266, 1286–87 (E.D. Cal. 2011) (although “[a]

                                  16   complete denial of the usage of the toilet over the period of many hours . . . might give rise to a

                                  17   constitutional violation,” only “[o]ne request to use the restroom over a four hour period is not a

                                  18   constitutional violation”).

                                  19          In light of the foregoing case law, the SAC’s allegations concerning Wynar’s use of

                                  20   handcuffs on Rito and Esequiel fail to establish a Fourth Amendment Bivens claim based on a

                                  21   theory of excessive force that is sufficiently clearly established to overcome qualified immunity.

                                  22   Accordingly, the Court GRANTS Wynar’s motion to dismiss the SAC to the extent that the SAC

                                  23   alleges a Fourth Amendment Bivens claim on the theory that handcuffing Rito and Esequiel during

                                  24

                                  25   4
                                         At several points, the SAC does allege that “Plaintiffs Raquel, Rito and Esequiel asked to use the
                                  26   bathroom but were denied this basic right.” SAC ¶¶ 96, 133. While the SAC contains details
                                       concerning Raquel’s requests to use the bathroom, id. ¶ 46, the SAC fails to provide any details
                                  27   about Rito’s and Esequiel’s requests to use the bathroom and fails to identify who denied their
                                       requests.
                                  28                                                    12
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   the Summers-type detention amounted to excessive force. The Court previously dismissed with

                                   2   leave to amend the Fourth Amendment Bivens claim of Rito and Esequiel for failure to state a

                                   3   claim that Wynar’s actions were unconstitutional under the Fourth Amendment. ECF No. 67 at

                                   4   17. The Court warned that failure “to cure the deficiencies identified in this order or in

                                   5   Defendants’ briefs will result in dismissal with prejudice of the claims dismissed in this order.”

                                   6   Id. at 18. Plaintiffs failed to cure the deficiencies. Accordingly, the Court finds that granting

                                   7   leave to amend would be futile and unduly prejudicial to Wynar. Leadsinger, Inc., 512 F.3d at

                                   8   532. Thus, leave to amend is DENIED.

                                   9          The Court therefore proceeds to analyze the SAC’s allegations that Wynar pointed a gun at

                                  10   Rito and Esequiel after the two Plaintiffs were handcuffed.

                                  11                  b. Excessive Force Based on Allegations Related to the Use of a Gun
                                  12          The SAC makes several allegations concerning Wynar’s use of a gun in the course of the
Northern District of California
 United States District Court




                                  13   detention. Specifically, the SAC alleges that “[a]fter Wynar and the FBI agents determined that

                                  14   they had custody over all four people staying on the premises and that they had the keys to the

                                  15   rooms in which were located the items which were the subject to [sic] the search warrant, they

                                  16   continued to train weapons on the four plaintiffs.” SAC ¶ 35. The SAC further alleges that the

                                  17   “FBI agents, specifically Wynar, and including the Doe Defendants, continued to keep guns

                                  18   pointed at Plaintiffs Rito and Esequiel even after they were handcuffed.” Id. ¶ 92. While these

                                  19   allegations are somewhat unclear, the Court construes them in the light most favorable to the

                                  20   Plaintiffs to mean that Wynar personally pointed a gun at Rito and Esequiel after they were

                                  21   handcuffed. The Court agrees with Plaintiffs that Wynar’s use of a gun in this manner would

                                  22   violate clearly established law.

                                  23          Wynar argues that Wynar is entitled to qualified immunity for these allegations on the

                                  24   basis of Avina v. United States, 681 F.3d 1127 (9th Cir. 2012).5 In Avina, the Ninth Circuit

                                  25

                                  26   5
                                         Although Avina involved a claim by a detainee under the Federal Tort Claims Act, this claim
                                  27   required the Ninth Circuit to examine the reasonableness of the relevant officer’s actions under
                                       Muehler. 681 F.3d at 1131–32.
                                  28                                                   13
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   addressed a situation in which the police executed a drug-related search warrant in a mobile home.

                                   2   Id. at 1129. When the police forcefully entered the home, an officer instructed one of the residents

                                   3   to drop to the floor. Id. When the resident refused to do so, an agent “forcefully pushed” the

                                   4   resident to the ground, pointed a gun in the resident’s face, and instructed the resident not to move.

                                   5   Id. According to the Ninth Circuit, this use of force was reasonable under Muehler because the

                                   6   resident “was refusing to follow the agents’ instructions” and because the search warrant was

                                   7   “inherently dangerous.” Id. at 1132.

                                   8           On the other hand, in Robinson v. Solano County, 278 F.3d 1007 (9th Cir. 2002) (en banc),

                                   9   the Ninth Circuit specifically held that “pointing a gun to the head of an apparently unarmed

                                  10   suspect during an investigation can be a violation of the Fourth Amendment, especially where the

                                  11   individual poses no particular danger.” Id. at 1015. In Robinson, the Ninth Circuit determined

                                  12   that two officers’ decision to point guns at a plaintiff amounted to a Fourth Amendment violation
Northern District of California
 United States District Court




                                  13   because “[t]he crime under investigation was at most a misdemeanor, the suspect was apparently

                                  14   unarmed and approaching the officers in a peaceful way, there were no dangerous or exigent

                                  15   circumstances apparent at the time of the detention, and the officers outnumbered the plaintiff.”

                                  16   Id. The Ninth Circuit also noted that the plaintiff in Robinson “was aware of the immediate

                                  17   physical danger posed by a gun pointed at his head from point blank range; he testified that he

                                  18   feared for his life.” Id. at 1010.

                                  19           The allegations in the SAC far more closely resemble the facts in Robinson than Avina.

                                  20   Unlike the detainee in Avina, the SAC specifically alleges that Rito and Esequiel “were at all times

                                  21   compliant and never resisted or refused any agent’s command” from the beginning of the

                                  22   Summers-type detention. SAC ¶ 87. As discussed supra, Wynar’s execution of the search warrant

                                  23   may have initially presented a dangerous situation because Wynar and the FBI agents apparently

                                  24   did not expect to find any residents of the Life Savers offices. Id. ¶ 26. However, the SAC alleges

                                  25   that Wynar nonetheless pointed a gun at Rito and Esequiel “after they were handcuffed,” under

                                  26   control, and fully cooperative. Id. ¶ 92. Further, as with the plaintiff in Robinson, the SAC

                                  27   specifically alleges that Rito and Esequiel feared for their lives and “felt that they were going to be

                                  28                                                     14
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   shot at any moment.” Id. ¶ 40. In fact, Rito and Esequiel allege that the incident caused them

                                   2   serious lingering trauma. Id. ¶¶ 68–74.

                                   3           Wynar points to Hartmann, 2010 WL 335677 (N.D. Cal. Jan. 22, 2010), which Wynar

                                   4   argues supports the proposition that “drawing [] weapons and even pointing them at Plaintiffs was

                                   5   objectively reasonable given the fact that agents were entering an unknown premises and found

                                   6   several people sleeping in what they thought was an office.” Mot. at 19. However, Hartmann in

                                   7   fact undermines Wynar’s position. In Hartmann, the officers performed a Summers-type

                                   8   detention and only had “their weapons drawn at the time plaintiff opened the door.” Hartmann,

                                   9   2010 WL 335677, at *1. The Hartmann court specifically noted that “if sworn facts had

                                  10   demonstrated that defendant [] had kept his weapon drawn and pointed at plaintiff after it was

                                  11   determined that plaintiff was unarmed, cooperative, and not a serious threat to officer safety,” a

                                  12   Fourth Amendment violation would likely have been committed. Id. at *11 n.6. On a motion to
Northern District of California
 United States District Court




                                  13   dismiss, the Court must accept the SAC’s factual allegations as true. Manzarek, 519 F.3d at 1031.

                                  14   The SAC alleges that Wynar continued to point his gun at Rito and Esequiel even though they

                                  15   were handcuffed and were “unarmed, cooperative, and not a serious threat to officer safety.”

                                  16   Hartmann, 2010 WL 335677, at *11 n.6.

                                  17           Robinson clearly established that pointing a gun at an “apparently unarmed suspect during

                                  18   an investigation can be a violation of the Fourth Amendment, especially where the individual

                                  19   poses no particular danger.” 278 F.3d at 1016. Thus, construed in the light most favorable to the

                                  20   Plaintiffs, the SAC alleges that Wynar violated clearly established law because Wynar pointed a

                                  21   gun at Rito and Esequiel “after they were handcuffed,” under control, and fully cooperative. The

                                  22   Ninth Circuit has held that if the SAC “‘contains even one allegation of a harmful act that would

                                  23   constitute a violation of a clearly established constitutional right,’ then plaintiffs are ‘entitled to go

                                  24   forward’ with their claims.” Keates, 883 F.3d at 1235 (quoting Pelletier v. Fed. Home Loan Bank

                                  25   of San Francisco, 968 F.2d 865, 872 (9th Cir. 1992)). However, it is also worth noting that “our

                                  26   decision at the motion-to-dismiss stage sheds little light on whether the government actors might

                                  27   ultimately be entitled to qualified immunity ‘were the case permitted to proceed, at least to the

                                  28                                                      15
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   summary judgment stage’ and the court is presented with facts providing context for the

                                   2   challenged actions.” Id. (quoting Kwai Fun Wong v. United States, 373 F.3d 952, 957 (9th Cir.

                                   3   2004)).

                                   4             Accordingly, the Court DENIES without prejudice Wynar’s motion to dismiss the SAC to

                                   5   the extent that the SAC alleges a Fourth Amendment Bivens claim based on the theory that

                                   6   pointing a gun at Rito and Esequiel after they were handcuffed amounted to excessive force. It is

                                   7   premature at this juncture to decide whether qualified immunity applies because the factual record

                                   8   has not been developed. “Once an evidentiary record has been developed through discovery,

                                   9   defendants will be free to move for summary judgment based on qualified immunity.” O’Brien v.

                                  10   Welty, 818 F.3d 920, 936 (9th Cir. 2016). The Court proceeds to consider the remainder of the

                                  11   allegations related to the Fourth Amendment Bivens claims of Rito and Esequiel.

                                  12                    c. Unreasonable Detention Based on Allegations Related to Prolonged
Northern District of California
 United States District Court




                                                           Questioning
                                  13
                                                 Finally, Plaintiffs allege that Rito and Esequiel were unreasonably detained and questioned
                                  14
                                       by Wynar after the search that gave rise to the Summers-type detention had ended, in violation of
                                  15
                                       the Fourth Amendment. SAC ¶¶ 47–54, 93. Wynar responds that the SAC’s allegations are
                                  16
                                       insufficient to overcome qualified immunity on this theory because other courts have “cast doubt”
                                  17
                                       on the underlying Ninth Circuit case law relied on by Plaintiffs. Mot. at 16. Wynar also argues
                                  18
                                       that the allegations of Rito and Esequiel are too “vague” to constitute “specific allegations that
                                  19
                                       their handcuffing or detention lasted substantially longer than the search of Life Savers’ offices.”
                                  20
                                       Id. at 17. The Court agrees with Plaintiffs. The alleged coerced questioning of Rito and Esequiel
                                  21
                                       after the search of the Life Savers offices had already concluded violates clearly established law in
                                  22
                                       the Ninth Circuit.
                                  23
                                                 In Ganwich v. Knapp, 319 F.3d 1115 (9th Cir. 2003), the Ninth Circuit examined the
                                  24
                                       detention of several employees in a waiting room at a workplace while the workplace was
                                  25
                                       searched. According to the Ganwich court, the initial detention of the employees constituted a
                                  26
                                       valid Summers-type detention. Id. at 1120. However, the officers in Ganwich also informed the
                                  27

                                  28                                                     16
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   plaintiffs that “they would not be released until they submitted to individual interrogations.” Id. at

                                   2   1121. Further, the officers in Ganwich held the employees “incommunicado” by barring the use

                                   3   of phones during the detention. Id. at 1124. The Ganwich court explained that “the officers’

                                   4   holding the plaintiffs incommunicado and using their continued detention to coerce them into

                                   5   submitting to interrogations” was clearly unconstitutional. Id.

                                   6          Rito and Esequiel allege that both Plaintiffs “remained handcuffed after the search for

                                   7   documents had been completed.” SAC ¶ 47. At some later point, Wynar removed the two

                                   8   Plaintiffs’ handcuffs, but the SAC indicates that Rito and Esequiel were still “not allowed to

                                   9   leave.” Id. ¶ 48. Moreover, while still under detention, Rito and Esequiel heard Wynar inform

                                  10   Lupita, “You are not allowed to use your cell phone.” Id. ¶ 49. Rito and Esequiel were then

                                  11   questioned before they were finally “instructed to leave.”6 Id. ¶¶ 50–54. Construing these

                                  12   allegations in the light most favorable to Plaintiffs, the SAC alleges that Rito and Esequiel were
Northern District of California
 United States District Court




                                  13   denied the use of cell phones and detained until they answered the officers’ questions, and that this

                                  14   questioning occurred after the search that gave rise to the Summers-type detention had already

                                  15   concluded. This Court already determined that similar facts were sufficient to allege a violation of

                                  16   clearly established law at the motion to dismiss stage with respect to Raquel. ECF No. 67 at 17.

                                  17          In response, Wynar argues that the vitality of Ganwich has become unclear in the wake of

                                  18   the United States Supreme Court’s decision in Muehler, 544 U.S. at 96. The Court disagrees. The

                                  19   Ninth Circuit reaffirmed the holding of Ganwich in Dawson v. City of Seattle, 435 F.3d 1054 (9th

                                  20   Cir. 2006), and continues to treat Ganwich as good law. See, e.g., Perez Cruz v. Barr, 916 F.3d

                                  21   1128, 1141 (9th Cir. 2019) (describing the holding of Ganwich and treating it as valid). Wynar

                                  22   further claims that Muehler “appears to have restricted Ganwich’s holding” to require a showing

                                  23   that questioning during a Summers-type detention “prolonged the detention.” Mot. at 16. Even if

                                  24
                                       6
                                  25    The involvement of Wynar in the questioning of Esequiel is also somewhat unclear. See SAC ¶
                                       50 (“Esequiel was questioned by an FBI agent before he was allowed to leave.”). For the purposes
                                  26   of the instant motion, the Court construes the SAC to allege that Wynar either personally
                                       questioned, or ordered the questioning of, Esequiel as well as Rito. See id. ¶ 93 (“FBI agents,
                                  27   specifically Wynar, and including the Doe Defendants, questioned Rito and Esequiel at
                                       gunpoint.”).
                                  28                                                    17
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   this were true, however, Rito and Esequiel do in fact allege in the SAC that the questioning

                                   2   prolonged their detention. Indeed, as discussed, Rito and Esequiel allege that the questioning

                                   3   occurred after the search had already been completed. SAC ¶¶ 43, 50–53; see Muehler, 544 U.S.

                                   4   at 101 (upholding questioning during Summers-type detention because “the Court of Appeals did

                                   5   not hold that the detention was prolonged by the questioning”).

                                   6          The sole case that Wynar cites for the proposition that other courts have “cast doubt” on

                                   7   Ganwich is an out-of-circuit district court decision, Mountain Pure, LLC v. Roberts, 93 F. Supp.

                                   8   3d 993 (E.D. Ark. 2015). When determining whether a law is “clearly established” for the

                                   9   purposes of qualified immunity, however, “[i]f the right is clearly established by decisional

                                  10   authority of the Supreme Court or of this Circuit, our inquiry should come to an end.” Hopkins v.

                                  11   Bonvicino, 573 F.3d 752, 772 (9th Cir. 2009) (alteration in original) (internal quotation marks

                                  12   omitted). “Only in the absence of binding precedent do we consider other sources of decisional
Northern District of California
 United States District Court




                                  13   law such as out-of-circuit cases.” Carrillo v. County of Los Angeles, 798 F.3d 1210, 1223 (9th

                                  14   Cir. 2015). Ganwich constitutes valid, binding authority on this Court. Thus, Mountain Pure,

                                  15   LLC is irrelevant to the availability of qualified immunity in the instant case.

                                  16          Wynar also argues that the SAC is too vague to allege a clear violation of Ganwich. Mot.

                                  17   at 17. The Court agrees that the SAC is not a model of clarity, particularly with respect to the

                                  18   chronology of the alleged events.7 Notwithstanding this fact, the Court must construe the SAC in

                                  19   the light most favorable to the Plaintiffs. Manzarek, 519 F.3d at 1031. From this perspective, and

                                  20   as discussed supra, the SAC does at least allege that Wynar either personally questioned, or

                                  21   ordered the questioning of, Rito and Esequiel after the search of the Life Savers offices had

                                  22   concluded, and as a condition of their release from the Summers-type detention. SAC ¶¶ 47–54,

                                  23

                                  24   7
                                         At one point, for instance, the SAC claims that “[a]lthough the search for documents described in
                                  25   the search warrant was completed by approximately 10:00 a.m., FBI agents, specifically Wynar,
                                       and including the Doe Defendants, remained on site for approximately four hours during which
                                  26   time they detained all four plaintiffs and questioned them.” SAC ¶ 97; see also SAC ¶ 134
                                       (same). However, Plaintiffs concede in their opposition that this language “does not say that all
                                  27   Plaintiffs were detained for four hours - only Raquel was detained that long - but that during the
                                       four hours the four plaintiffs were detained and questions. [sic]” Opp. at 5.
                                  28                                                     18
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   93. This is sufficient to allege a violation of clearly established law under Ganwich. Thus,

                                   2   construed in the light most favorable to the Plaintiffs, the SAC alleges that Wynar violated clearly

                                   3   established law because Wynar either personally questioned, or ordered the questioning of, Rito

                                   4   and Esequiel before the two Plaintiffs were permitted to leave, and that this questioning prolonged

                                   5   the detention of Rito and Esequiel.

                                   6             The Ninth Circuit has held that if the SAC “‘contains even one allegation of a harmful act

                                   7   that would constitute a violation of a clearly established constitutional right,’ then plaintiffs are

                                   8   ‘entitled to go forward’ with their claims.” Keates, 883 F.3d at 1235 (quoting Pelletier v. Fed.

                                   9   Home Loan Bank of San Francisco, 968 F.2d 865, 872 (9th Cir. 1992)). However, it is also worth

                                  10   noting that “our decision at the motion-to-dismiss stage sheds little light on whether the

                                  11   government actors might ultimately be entitled to qualified immunity ‘were the case permitted to

                                  12   proceed, at least to the summary judgment stage’ and the court is presented with facts providing
Northern District of California
 United States District Court




                                  13   context for the challenged actions.” Id. (quoting Kwai Fun Wong v. United States, 373 F.3d 952,

                                  14   957 (9th Cir. 2004)).

                                  15             Accordingly, the Court DENIES without prejudice Wynar’s motion to dismiss the SAC to

                                  16   the extent that the SAC alleges a Fourth Amendment Bivens claim based on the theory that the

                                  17   prolonged questioning of Rito and Esequiel constituted unreasonable detention. It is premature at

                                  18   this juncture to decide whether qualified immunity applies because the factual record has not been

                                  19   developed. “Once an evidentiary record has been developed through discovery, defendants will be

                                  20   free to move for summary judgment based on qualified immunity.” O’Brien v. Welty, 818 F.3d

                                  21   920, 936 (9th Cir. 2016). The Court proceeds to consider the Fourth Amendment Bivens claim of

                                  22   Lupita.

                                  23             2. The Fourth Amendment Bivens Claim of Lupita
                                  24             As with Rito and Esequiel, the Fourth Amendment Bivens claim of Lupita is based on

                                  25   several different theories. First, Lupita alleges that her Summers-type detention was unreasonable

                                  26   because it occurred while Lupita was “not completely dressed and barefoot.” SAC ¶ 32. Second,

                                  27   Lupita alleges that Wynar unreasonably denied Lupita the use of a cell phone after the search of

                                  28                                                      19
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   the Life Savers offices had been completed.8 Id. ¶ 49.

                                   2          Like the Fourth Amendment Bivens claims of Rito and Esequiel, the question before the

                                   3   Court is whether the SAC’s allegations concerning Lupita are clearly unconstitutional in the

                                   4   context of a Summers-type detention. The Court considers each type of allegation in turn.

                                   5                  a. Unreasonable Detention Based on Allegations Related to Shoes and
                                                         Clothing
                                   6
                                              The SAC alleges that Lupita was in the shower when the FBI agents arrived, and that
                                   7
                                       Lupita eventually emerged from her room “not completely dressed and barefoot.” SAC ¶ 32. The
                                   8
                                       SAC alleges that when Lupita requested permission to return to her room to get dressed, Lupita
                                   9
                                       was initially “told to wait” by an unidentified actor. Id. The SAC also alleges that “[a]fter some
                                  10
                                       time, Lupita was allowed to return to her room, accompanied by a male FBI agent who watched
                                  11
                                       her get fully dressed.” Id. ¶ 33. Wynar argues that these facts are insufficient to allege a violation
                                  12
Northern District of California




                                       of clearly established law. Mot. at 19–21. The Court agrees.
 United States District Court




                                  13
                                              In Dawson, 435 F.3d 1054 (9th Cir. 2006), the Ninth Circuit explained that an officer’s
                                  14
                                       decision not to permit a detainee to retrieve shoes was reasonable in the course of a Summers-type
                                  15
                                       detention, notwithstanding the presence of glass on the floor of the area in which the detention
                                  16
                                       occurred. Id. at 1069. The Dawson court explained that allowing the detainee to retrieve shoes
                                  17
                                       might have frustrated the ongoing search “to the extent that other tenants might have similarly
                                  18
                                       requested access to their rooms to retrieve items that they wanted.” Id. at 1070. Further, courts
                                  19
                                       have held that a Summers-type detention may still be conducted reasonably when a detainee is
                                  20
                                       held “barefoot and in his underwear” for approximately thirty minutes. United States v.
                                  21
                                       Washington, 2019 WL 1440261, at *2, *4 (D. Or. Apr. 1, 2019).
                                  22
                                              Lupita’s allegations fail to establish the violation of any clearly established Fourth
                                  23
                                       Amendment right. Lupita alleges only that she was “not completely dressed and barefoot” when
                                  24

                                  25
                                       8
                                  26    The SAC occasionally suggests that Wynar pointed a gun at Lupita at the outset of the search.
                                       SAC ¶ 35. However, unlike Rito and Esequiel, Lupita was never handcuffed, and the SAC does
                                  27   not specifically allege that Wynar continued to point a gun at Lupita later in the search, once the
                                       officers had established control over the offices. SAC ¶ 92.
                                  28                                                     20
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   she was first detained. The extent to which Lupita was “not completely dressed” is entirely

                                   2   unclear from the SAC. However, even if Lupita were detained in her underwear, Washington,

                                   3   2019 WL 1440261, concluded that a detainee may be held for approximately thirty minutes

                                   4   pursuant to a Summers-type detention without running afoul of the Fourth Amendment. In the

                                   5   instant case, the SAC indicates that Lupita was permitted to return to her room to fully clothe

                                   6   herself at some point during the approximately twenty-minute search. SAC ¶ 43. Hence, Lupita

                                   7   was detained for less time than the detainee in Washington, 2019 WL 1440261. Additionally, as

                                   8   in Dawson, the detention in the instant case involved multiple Plaintiffs, who may have each

                                   9   “similarly requested access to their rooms to retrieve items that they wanted” and thereby

                                  10   frustrated the ongoing search if Lupita were permitted to return to her room on command. 435

                                  11   F.3d at 1070.

                                  12          In light of the foregoing case law, the SAC’s allegations concerning Lupita’s temporary
Northern District of California
 United States District Court




                                  13   lack of access to shoes and clothing fails to establish a Fourth Amendment Bivens claim based on

                                  14   a theory of unreasonable detention that is sufficiently clearly established to overcome qualified

                                  15   immunity. Accordingly, the Court GRANTS Wynar’s motion to dismiss the SAC to the extent

                                  16   that the SAC alleges a Fourth Amendment Bivens claim on the theory that temporarily denying

                                  17   Lupita access to her shoes and clothing during the Summers-type detention amounted to

                                  18   unreasonable detention. The Court previously dismissed with leave to amend Lupita’s Fourth

                                  19   Amendment Bivens claim for failure to state a claim that Wynar’s actions were unconstitutional

                                  20   under the Fourth Amendment. ECF No. 67 at 17. The Court warned that failure “to cure the

                                  21   deficiencies identified in this order or in Defendants’ briefs will result in dismissal with prejudice

                                  22   of the claims dismissed in this order.” Id. at 18. Plaintiffs failed to cure the deficiencies.

                                  23   Accordingly, the Court finds that granting leave to amend would be futile and unduly prejudicial

                                  24   to Wynar. Leadsinger, Inc., 512 F.3d at 532. Thus, leave to amend is DENIED. The Court

                                  25   proceeds to analyze the SAC’s allegations that Lupita was denied access to her cell phone during

                                  26   the detention.

                                  27                    b. Unreasonable Detention Based on Allegations Related to Cell Phone Access
                                  28                                                     21
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1          The SAC alleges that Wynar deprived Lupita of the use of a cell phone even after the

                                   2   search of the Life Savers offices had concluded. SAC ¶ 49. Wynar argues that this decision was

                                   3   permissible under Ganwich, 319 F.3d 1115. Mot. at 21. The Court disagrees with Wynar and

                                   4   concludes that the SAC’s allegations involving Lupita’s cell phone may amount to unreasonable

                                   5   detention under clearly established law.

                                   6          In Ganwich, the Ninth Circuit held that during a Summers-type detention, “preventing the

                                   7   plaintiffs from making a telephone call for extended times during the detention” may violate the

                                   8   Fourth Amendment. 319 F.3d at 1123. The Ganwich court explained that “officers may prevent

                                   9   temporary detainees from using a telephone only so long as that restriction is ‘carefully tailored to

                                  10   its underlying justification.’” Id. (quoting Florida v. Royer, 460 U.S. 491, 500 (1983)). If an

                                  11   officer unjustifiably deprives a detainee of telephone access during a Summers-type detention, the

                                  12   officer violates the Fourth Amendment. Id.
Northern District of California
 United States District Court




                                  13          In the instant case, the SAC alleges that Wynar refused to allow Lupita to use her cell

                                  14   phone after the search of the Life Savers offices had already concluded. SAC ¶ 49. Wynar argues

                                  15   that this denial was “carefully tailored to its underlying justification,” as required by Ganwich.

                                  16   Mot. at 21. In particular, according to Wynar, Wynar sought to prevent Lupita “from contacting

                                  17   Larry Brown and other Life Savers personnel who could interfere with contemporaneous searches

                                  18   that the FBI was conducting.” Id.

                                  19          The Ganwich court specifically discussed this justification. According to the Ganwich

                                  20   court, “preventing the plaintiffs from warning” the other subjects of an investigation “is a

                                  21   legitimate interest but a short-lived one.” 319 F.3d at 1123. The Ganwich court therefore held

                                  22   that the availability of the justification depends on timing. If officers seek to search other

                                  23   locations at the same time as the Summers-type detention, “then the need to restrict the plaintiffs’

                                  24   communications to prevent the destruction of evidence disappear[s] once the searches of the other

                                  25   sites [are] underway.” Id. On the other hand, if officers seek to search other locations after the

                                  26   Summers-type detention, then restricting the telephone usage is “almost pointless,” since plaintiffs

                                  27   could “warn conspirators at the other offices of the investigation once they [are] released.” Id. In

                                  28                                                     22
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   any event, the officers’ justification must be weighed against “plaintiffs’ stronger interests in

                                   2   contacting relatives.” Id.

                                   3           According to the SAC, Wynar indicated that the FBI was in the process of performing

                                   4   investigations “simultaneously at other places.” SAC ¶ 63. The timing of these investigations is

                                   5   unclear from the SAC, but Wynar’s statement may be read to suggest that searches of other sites

                                   6   already “were underway” when Wynar deprived Lupita of the use of her cell phone. In that event,

                                   7   Wynar’s justification for depriving Lupita of her cell phone would have already “disappeared”

                                   8   under Ganwich. 319 F.3d at 1123.

                                   9           Wynar argues that Ganwich is inapposite because “Lupita has not alleged that she was

                                  10   prevented from using her telephone for four hours or denied the ability to contact relatives to

                                  11   arrange childcare.” Mot. at 21. However, Ganwich does not require allegations of this nature.

                                  12   The Ganwich court did not impose a bright line rule for the length of time in which a detainee
Northern District of California
 United States District Court




                                  13   could be restricted from using a phone. Instead, the Ganwich court held that such a restriction

                                  14   could last “only so long as that restriction is ‘carefully tailored to its underlying justification.’”

                                  15   319 F.3d at 1123 (quoting Florida v. Royer, 460 U.S. 491, 500 (1983)). In the instant case, it is

                                  16   unclear from the face of the SAC how much time had already passed when Wynar informed

                                  17   Lupita that she could not use her cell phone, but construing the SAC in the light most favorable to

                                  18   Plaintiffs, Wynar imposed the restriction “over one hour” from the time of the officers’ initial

                                  19   arrival and the start of the Summers-type detention. SAC ¶ 46.

                                  20           Nor did the Ganwich court require a specific allegation that a detainee was “denied the

                                  21   ability to contact relatives to arrange childcare.” Mot. at 21. The Ganwich court offered myriad

                                  22   reasons why detainees “may have needed to use the telephone” without suggesting that affirmative

                                  23   proof of any particular reason was required to state a violation of the Fourth Amendment. 319

                                  24   F.3d at 1123. Thus, construed in the light most favorable to Plaintiffs, the SAC alleges that Wynar

                                  25   violated clearly established law because Wynar denied Lupita the use of her cell phone after the

                                  26   search concluded and that this restriction was not “carefully tailored to its underlying

                                  27   justification.” Ganwich, 319 F.3d at 1123 (internal quotation marks and citation omitted).

                                  28                                                       23
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1           The Ninth Circuit has held that if the SAC “‘contains even one allegation of a harmful act

                                   2   that would constitute a violation of a clearly established constitutional right,’ then plaintiffs are

                                   3   ‘entitled to go forward’ with their claims.” Keates, 883 F.3d at 1235 (quoting Pelletier v. Fed.

                                   4   Home Loan Bank of San Francisco, 968 F.2d 865, 872 (9th Cir. 1992)). However, it is also worth

                                   5   noting that “our decision at the motion-to-dismiss stage sheds little light on whether the

                                   6   government actors might ultimately be entitled to qualified immunity ‘were the case permitted to

                                   7   proceed, at least to the summary judgment stage’ and the court is presented with facts providing

                                   8   context for the challenged actions.” Id. (quoting Kwai Fun Wong v. United States, 373 F.3d 952,

                                   9   957 (9th Cir. 2004)).

                                  10           Accordingly, the Court DENIES without prejudice Wynar’s motion to dismiss the SAC to

                                  11   the extent that the SAC alleges a Fourth Amendment Bivens claim based on the theory that the

                                  12   denial of cell phone access to Lupita constituted unreasonable detention. It is premature at this
Northern District of California
 United States District Court




                                  13   juncture to decide whether qualified immunity applies because the factual record has not been

                                  14   developed. “Once an evidentiary record has been developed through discovery, defendants will be

                                  15   free to move for summary judgment based on qualified immunity.” O’Brien v. Welty, 818 F.3d

                                  16   920, 936 (9th Cir. 2016). The Court proceeds to consider the Fifth Amendment Bivens claims of

                                  17   all Plaintiffs.

                                  18       B. Plaintiffs’ Fifth Amendment Bivens Claims
                                  19           Wynar argues that the four Plaintiffs’ Fifth Amendment Bivens claims fail for two reasons.

                                  20   First, Wynar asserts that Plaintiffs’ Fifth Amendment Bivens claims present a new Bivens context

                                  21   and that special factors counsel against implying a remedy in this new context. Mot. at 10–11.

                                  22   Second, Wynar argues that qualified immunity protects Wynar from Plaintiffs’ Fifth Amendment

                                  23   Bivens claims because the SAC fails to allege the violation of any clearly established

                                  24   constitutional right. Id. at 14.

                                  25           Plaintiffs make no response to either of these arguments. See generally Opp. Instead,

                                  26   Plaintiffs devote their opposition exclusively to defending the Fourth Amendment Bivens claims.

                                  27   Id. at 3–8. The Court construes Plaintiffs’ lack of response as an abandonment of Plaintiffs’ Fifth

                                  28                                                      24
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1   Amendment Bivens claims. See Costabile v. Natus Med. Inc., 293 F. Supp. 3d 994, 1014 (N.D.

                                   2   Cal. 2018) (“Plaintiff has abandoned this theory by failing to respond to Defendants’ arguments

                                   3   regarding it in his opposition to the motion to dismiss.”); see also Jenkins v. County of Riverside,

                                   4   398 F.3d 1093, 1095 n.4 (9th Cir. 2005) (holding that plaintiff “abandoned her other two claims

                                   5   by not raising them in opposition to the County’s motion for summary judgment”).

                                   6             Thus, the Court GRANTS Wynar’s motion to dismiss Plaintiffs’ Fifth Amendment Bivens

                                   7   claims with prejudice on the basis of this abandonment. See Lee v. Retail Store Employee Bldg.

                                   8   Corp., 2017 WL 346021, at *20 (N.D. Cal. Jan. 24, 2017) (denying leave to amend because

                                   9   plaintiffs’ “failure to even argue the issue in their opposition indicates a waiver of this claim”);

                                  10   Homsy v. Bank of Am., N.A., 2013 WL 2422781, at *5 (N.D. Cal. June 3, 2013) (“In instances

                                  11   where a plaintiff simply fails to address a particular claim in its opposition to a motion to dismiss

                                  12   that claim, courts generally dismiss it with prejudice.”).
Northern District of California
 United States District Court




                                  13             Moreover, the Court also dismisses Plaintiffs’ Fifth Amendment Bivens claims because

                                  14   Plaintiffs have never cited any authority to support the proposition that the Fifth Amendment’s

                                  15   right against self-incrimination or that a Miranda violation may give rise to a Bivens claim, which

                                  16   is the theory that the SAC appears to allege. SAC ¶ 111. In fact, the United States Supreme Court

                                  17   has repeatedly held that “expanding the Bivens remedy is now considered a ‘disfavored’ judicial

                                  18   activity.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017). Additionally, as the Court previously

                                  19   noted, the SAC’s allegations in support of this Bivens theory are “scant” and “conclusory.” ECF

                                  20   No. 67 at 15 (internal quotation marks omitted). Thus, the Court concludes that amendment of

                                  21   Plaintiffs’ Fifth Amendment Bivens claims would be futile for this reason as well. See

                                  22   Leadsinger, 512 F.3d at 532 (noting that dismissal with prejudice is appropriate where amendment

                                  23   would be futile).

                                  24   IV.       CONCLUSION
                                  25             For the foregoing reasons, the Court rules as follows on Wynar’s motion to dismiss the

                                  26   SAC:

                                  27         •   The motion to dismiss Plaintiffs’ Fifth Amendment Bivens claims is GRANTED with

                                  28                                                     25
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
                                   1          prejudice;

                                   2      •   To the extent that the Fourth Amendment Bivens claims of Rito and Esequiel are based on

                                   3          the theory that handcuffing Rito and Esequiel during the Summers-type detention

                                   4          amounted to excessive force, the motion to dismiss is GRANTED with prejudice;

                                   5      •   To the extent that the Fourth Amendment Bivens claims of Rito and Esequiel are based on

                                   6          the theory that pointing a gun Rito and Esequiel during the Summers-type detention

                                   7          amounted to excessive force, the motion to dismiss is DENIED without prejudice;

                                   8      •   To the extent that the Fourth Amendment Bivens claims of Rito and Esequiel are based on

                                   9          the theory that the prolonged questioning of Rito and Esequiel constituted unreasonable

                                  10          detention, the motion to dismiss is DENIED without prejudice;

                                  11      •   To the extent that the Fourth Amendment Bivens claim of Lupita is based on the theory

                                  12          that temporarily denying Lupita access to her shoes and clothing during the Summers-type
Northern District of California
 United States District Court




                                  13          detention amounted to unreasonable detention, the motion to dismiss is GRANTED with

                                  14          prejudice; and

                                  15      •   To the extent that the Fourth Amendment Bivens claim of Lupita is based on the theory

                                  16          that temporarily denying Lupita access to her cell phone during the Summers-type

                                  17          detention amounted to unreasonable detention, the motion to dismiss is DENIED without

                                  18          prejudice.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: November 8, 2019

                                  22                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28                                                  26
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
